          Case 1:20-cv-00483-EGB Document 7 Filed 04/21/20 Page 1 of 3



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                   Bid Protest


 CENTERLINE LOGISTICS CORP.,
      Plaintiff,
                                                                        20-483 C
                                                           Case No.: __________________
        v.
                                                           Assigned to: ________________
 UNITED STATES OF AMERICA,
        Defendant.


                     PLAINTIFF CENTERLINE LOGISTICS CORP.’S
                      MOTION FOR LEAVE TO FILE UNDER SEAL

       Pursuant to Rule 4 of Appendix C to the Rules of the United States Court of Federal Claims

(“RCFC”), Plaintiff Centerline Logistics Corp. (“Centerline”), by and through its undersigned

counsel, hereby moves for leave to file its Complaint and related filings, including its Motion for

Temporary Restraining Order and for Preliminary Injunction, under seal. Both solicitations at

issue in this case were protested to the Government Accountability Office (“GAO”), and certain

information is subject to the GAO’s protective order. In addition, the issues in the case may further

implicate sensitive competitive information, including information about the current procurement.

       From Centerline’s review, only Appendix Exhibits 9-11, 21-22, and 25 need to be

maintained under seal, as they contain competition-sensitive information, the disclosure of which

would prejudice Harley in the ongoing procurement and elsewhere. Centerline is submitting a

proposed redacted version of its Appendix herewith.

       Centerline has filed the remaining documents under seal out of an abundance of caution to

enable any other party to request that additional materials be sealed or redacted. Centerline

requests that the Court unseal its submissions, other than the confidential version of its Appendix,

if no party responds to this motion or otherwise requests sealing.
         Case 1:20-cv-00483-EGB Document 7 Filed 04/21/20 Page 2 of 3



       WHEREFORE, Plaintiff Centerline respectfully requests that the Court grant its motion.



Dated: April 21, 2020                                     Respectfully submitted,


 Of counsel:                                              /s/ Bryant E. Gardner
                                                          Bryant E. Gardner
 Constantine G. Papavizas                                    Attorney of Record
 Zachary B. Cohen                                         WINSTON & STRAWN LLP
 WINSTON & STRAWN LLP                                     1901 L Street, NW
 1901 L Street, NW                                        Washington, DC 20036
 Washington, DC 20036                                     Tel. (202) 282-5000
 Tel. (202) 282-5000                                      Fax (202) 282-5100
 Fax (202) 282-5100                                       bgardner@winston.com
 cpapaviz@winston.com
 zcohen@winston.com

                           Attorneys for Centerline Logistics Corp.
          Case 1:20-cv-00483-EGB Document 7 Filed 04/21/20 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on April 21, 2020, the foregoing motion was electronically filed using

the Court’s CM/ECF system, and was further sent by electronic mail to the following:

 U.S. Department of Justice
 Commercial Litigation Branch
 1100 L Street, NW, 8th Floor
 Washington, DC 20530
 nationalcourts.bidprotest@usdoj.gov


                                                    /s/ Bryant E. Gardner
                                                    Bryant E. Gardner
